Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 12/14/2021 have been entered. Claims 2 and 16-17 have been cancelled.
Claims 18-23 have been added as new.
Claims 1, 3-15 and 18-23 are pending.
Response to Amendments and Arguments
	Objection to the specifications is withdrawn based on applicant providing a new title.
Rejection of claim 15 under 35 U.S.C. 101 is withdrawn based on applicant’s amendments made in the claim.
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues with respect to amended claim 1 (see pg. 11):
Consider page 2, proposal 2, where R2-1703683 says: "If SN is able to figure out the candidate Pscell list, it would be beneficial that SN informs UE of the cell list for not only SCG re-establishment but also other possible UE-based mobility." 
But R2-1703683 does not propose a direct communication but instead the following: "Proposal 2: To keep current MN when SCG re-establishment, SN informs UE of a candidate Pscell list delivered by MN."


Examiner response.
Examiner notes that the provision of the candidate Pcell occurs before detecting a radio link problem, and therefore not relevant to the limitations in amended claim 1.
Examiner further notes that R2-1703683 disclose that the Secondary Cell Group (SCG) re-establishment, in case of link failure, is to support intra SN (secondary node) mobility. See first full paragraph in pg.2.
Examiner further notes that R2-1703683 discloses the UE directly communicates with the target SN. In particular, R2-1703683 discloses:   as a way to support better intra SN mobility, we propose that UE performs RRC Connection Re-establishment for SCG, (a.k.a, SCG re-establishment) when the UE detects radio problems of SN. For EN-DC, if the UE is able to select new SN through SCG re-establishment without additional dual connectivity configuration by MN, it is very helpful to support high data throughput and save signaling cost between each node. In addition, this proposal is also clearly efficient because the MN (i.e., LTE cell) does not know better the NR deployed environments than SN. if the new SN does not have the UE AS Context, the new SN, gNB, could fetch the stored UE AS Context from source SN. 
Examiner notes that in the above quoted portion, and in figure 1, R2-1703683 clearly shows that the UE is directly sending the re-establishment request to the target SN, or depicted as gNB in figure 1, wherein both of the source and target SN are controlled by the same base station within said intra SN mobility. inra SN mobility.



Applicant argues with respect to amended claim 1 (see pg.12):
By contrast, independent claim 1 transfers between secondary cells in the same secondary base station, and the relocation request goes to the secondary base station (whereas the SCGConnectionReestablishmentRequest in R2-1703683 goes to the gNB and not the SN).
Examiner response:
Examiner respectfully disagrees. Examiner notes that the “gNB”, shown in figure 1 of R2-1703683, represents the target Secondary Node, as quoted in the above portion of R2-1703683. Figure 1 clearly show the SCGConnectionReestablishmentRequest  is sent from the UE directly to the target SN. Note that R2-1703683 describes the disclosed process as intra SN mobility, i.e. within SN, or cells, controlled by the same base station.
Arguments to the dependent claims have been addressed by the above examiner’s responses made to their corresponding base claims.
Therefore, R2-1703683 reads on the amend feature of present claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1.	Claims 1-3, 9-12, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG Electronics Inc. ("SCG Re-establishment in EN-DC, R2-1703683”, 3GPP TSG-RAN WG2 Meeting #97bis, Spokane, USA, 3rd-7th April , 2017), hereinafter (“LGE_ R2-1703683”). 
LGE_ R2-1703683 is provided in the IDS filed 01/25/2021.

Claim 1
LGE_ R2-1703683 discloses a method comprising:
responsive to a radio link problem associated with a first secondary cell of a secondary base station, selecting by a user device a second secondary cell of the secondary base station as a target secondary cell (pg.2, ln. 5-14, as a way to support better intra SN mobility, we propose that UE performs RRC Connection Re-establishment for SCG, (a.k.a, SCG re-establishment) when the UE detects radio problems of SN. For EN-DC, if the UE is able to select new SN through SCG re-establishment without additional dual connectivity configuration by MN, it is very helpful to support high data throughput and save signaling cost between each node. In addition, this proposal is also clearly efficient because the MN (i.e., LTE cell) does not know better the NR deployed environments than SN. if the new SN does not have the UE AS Context, the new SN, gNB, could fetch the stored UE AS Context from source SN.); Also see proposal 1 in pg.2:  In EN-DC, UE (re)select a cell for SN recovery when radio problems are detected on SN (SCG re- establishment);
i.e. cell or nodes controlled by the same base station within said intra SN mobility).

	Claim 3
	LGE_ R2-1703683 further discloses [A] method as claimed in claim 1, wherein said relocation request requests relocation of said secondary cell from the first secondary cell to the second target secondary cell. (figure 1 showing the UE sending SCGConnectionReconfigurationRequest to Candidate node/cell followed by the candidate cell obtaining Access Security (SA) context from the old SN; pg.2, ln. 5-14, the new SN does not have the UE AS Context, the new SN, gNB, could fetch the stored UE AS Context from source SN, i.e. the new SN must be informed, by the SCGConnectionReconfigurationRequest,of the old SN from which relocation is requested in order to obtain Access Security (SA) context UE context as recited above).

	


LGE_ R2-1703683 further discloses [A]method as claimed in claim 1, comprising monitoring said secondary cell to determine said radio link problem. (pg.2, ln. 5-6, as a way to support better intra SN mobility, we propose that UE performs RRC Connection Re-establishment for SCG, (a.k.a, SCG re-establishment) when the UE detects radio problems of SN).

Claim 18
LGE_ R2-1703683 further discloses [A] method as claimed in claim 1, wherein transmitting the relocation request by the user equipment directly to said secondary base station comprises transmitting the relocation request by the user equipment directly to said second secondary cell of the secondary base station. (See figure 1, which  shows the UE sending SCGConnectionReconfigurationRequest directly to target secondary node (“SN”); also see item 2 in the Agreements (RAN2#97), UE can be configured with and SCG SRB to allow SN RRC messages to be sent directly between UE and SN

Claim 10
LGE_ R2-1703683 discloses a method comprising:
method comprising: responsive to a radio link problem associated with a first secondary cell of a secondary base station, receiving from a user device a relocation request at the secondary base station requesting relocation of said secondary cell from the first secondary cell of the secondary base station to the target secondary cell of the same secondary base station (pg.2, ln. 5-14, as a way to support better intra SN mobility, we propose that UE performs RRC Connection Re-establishment for SCG, (a.k.a, SCG re-establishment) when the UE detects radio problems of SN. For EN-DC, if the UE is able to select new SN through SCG re-establishment without additional dual connectivity configuration by MN, it is very helpful to support high data throughput and save signaling cost between each node. In addition, this proposal is also clearly efficient because the MN (i.e., LTE cell) does not know better the NR deployed environments than SN. if the new SN does not have the UE AS Context, the new SN, gNB, could fetch the stored UE AS Context from source SN.); Also see proposal 1 in pg.2:  In EN-DC, UE (re)select a cell for SN recovery when radio problems are detected on SN (SCG re- establishment; also see figure 1 showing the UE sending SCGConnectionReconfigurationRequest directly to target secondary node (“SN”); also see item 2 in the Agreements (RAN2#97), UE can be configured with and SCG SRB to allow SN RRC messages to be sent directly between UE and SN, and lines 15-16 in pg.2: in our view, this SCG re-establishment should be proceed within some cell or nodes which are able to support the current Master Node (MN) for ED-DC, i.e. cell or nodes controlled by the same base station within said intra SN mobility); and
accepting or rejecting by the secondary base station the request (figure 1  showing the target SN (gNB) sending  SCGConnectionReestablishment message to the UE, after which the UE may, or may not reconfigure SRB and/or resume all SCG DRBs, etc. and send reestablishment completion message to the target SN.




LGE_ R2-1703683 further discloses [A] method as claimed in claim 10, wherein the secondary base station accepts the request, the method comprising causing a first response to said relocation request to be transmitted to said user device. (figure 1 showing the UE receiving SCGConnectionReconfiguration message from the target secondary base station (gNB), and the UE sending connection reestablishment complete message to the target SN). 

Claim 12
LGE_ R2-1703683 further discloses [A] method as claimed in claim 11, wherein said response comprises an acknowledgement of said relocation request. (figure 1 showing the UE receiving SCGConnectionReconfiguration message from the target secondary base station (gNB) followed by the UE sending connection reestablishment complete message to the target SN, here said message from the SN is  considered an acknowledgement from the secondary base station indicating accepting the received request, for example).

Claim 15
The claim represents implementation of the method of claim 1 in a computer executed instructions. LGE_ R2-1703683 discloses a user equipment and secondary nodes all inherently comprising processors executing instructions stored in associated memories to perform the disclosed method. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. 

The claim represent an apparatus, e.g. user equipment, recited in, and performing, the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. LGE_ R2-1703683 further discloses a user equipment (UE) in figure 1, which inherently comprises a processor and associated memory as recited in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 4-8, 13-14 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over LGE_ R2-1703683 in view of Park, et al. (US 2018/0279218 A1), hereinafter (“Park”).

	LGE_R2-1703683 further discloses the UE receiving SCGConnectionReconfiguration message from the new SN in response to the SCGConnectionReconfigurationRequest and reconfiguring SRB and resume all SCG DRB, etc. See figure 1 in pg. 3. LGE_ R2-1703683 further discloses: Absolutely SCG failure indication might be transmitted but it could be sent after or before the SCG re-establishment. If the SCG failure indication is transmitted before the SCG re-establishment, new additional agreement may be needed for MN handling until the UE finds new SN (pg.2, ln.5-14).
LGE_ R2-1703683 does not expressly disclose  ([A] method as claimed in claim 2, comprising receiving a first response to said relocation request and in response thereto causing information about said second target secondary cell to be transmitted to a primary base station by said user device. 
However in the same field of endeavor, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target secondary may receive a handoff request of a UE a, and in response, may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc. (see fig.17 and associated text in pars. 0287-0290).
Provided that the UE of LGE_ R2-1703683 is sending and receiving similar relocation messages to the target secondary cell/base station, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the relocation process of LGE_ R2-1703683 by configuring the UE and the secondary base stations to transmit and receive additional relocation messages related to corresponding additional events, such as the target secondary cell/base station rejecting, and/or accepting, the relocation request received from the UE, as taught by Park, so as to inform and enable a master base station controlling the secondary cells/base stations to properly add or remove a target secondary cell base station, and/or specific resources thereof,  for dual connection of the UE, such as  providing a list of bearers (e.g. admitted bearers and/or rejected bearers) of the target cell/base station, as suggested by Park above.

	LGE_ R2-1703683 as modified further discloses [A] method as claimed in claim 4, wherein said first response comprises an acknowledgement of said relocation message. (figure 1 showing the UE receiving SCGConnectionReconfiguration message from the new SN in response to the SCGConnectionReconfigurationRequest).

Claim 6
LGE_R2-1703683 further discloses the UE receiving SCGConnectionReconfiguration message from the new SN in response to the SCGConnectionReconfigurationRequest and reconfiguring SRB and resume all SCG DRB, etc. See figure 1 in pg. 3. LGE_ R2-1703683 further discloses: Absolutely SCG failure indication might be transmitted but it could be sent after or before the SCG re-establishment. If the SCG failure indication is transmitted before the SCG re-establishment, new additional agreement may be needed for MN handling until the UE finds new SN (pg.2, ln.5-14).
LGE_ R2-1703683 does not expressly  discloses [A] method as claimed in claim 2, comprising receiving a second response to said relocation request and in response thereto causing failure information about said second target secondary cell to be transmitted to a primary base station.
However in the same field of endeavor, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based on determining to accept the secondary base station handover request (e.g. accept at least one of one or more bearers requested for the wireless device), the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc. (see fig.17 and associated text in pars. 0287-0290).
Provided that the UE of LGE_ R2-1703683 is sending and receiving similar relocation messages to the target secondary cell/base station, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the relocation process of LGE_ R2-1703683 by configuring the UE and the secondary base stations to transmit and receive additional relocation messages related to corresponding additional events, such as the target secondary cell/base station 

Claim 7
LGE_ R2-1703683 as modified further teaches [A] method as claimed in claim 6, wherein said second response comprises a rejection of a request of said relocation request. (Park, fig.17 and par. 0289, the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), etc.).

Claim 8
LGE_ R2-1703683 as modified further teaches [A] method as claimed in claim 6, wherein said failure information comprises one or more of: radio link failure cause information; measurement information; and existing secondary cell group configuration information. (Park, par. 0243, a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained).


LGE_R2-1703683 further discloses the UE receiving SCGConnectionReconfiguration message from the new SN in response to the SCGConnectionReconfigurationRequest and reconfiguring SRB and resume all SCG DRB, etc. See figure 1 in pg. 3. LGE_ R2-1703683 further discloses: Absolutely SCG failure indication might be transmitted but it could be sent after or before the SCG re-establishment. If the SCG failure indication is transmitted before the SCG re-establishment, new additional agreement may be needed for MN handling until the UE finds new SN (pg.2, ln.5-14).
LGE_ R2-1703683 does not expressly disclose [A] method as claimed in claim 10, comprising causing a second response to said relocation request to be transmitted to said user device. 
 However in the same field of endeavor, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target secondary may receive a handoff request of a UE a, and in response, may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based on determining to accept the secondary base station handover request (e.g. accept at the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc. (see fig.17 and associated text in pars. 0287-0290).
Provided that the UE of LGE_ R2-1703683 is sending and receiving similar relocation messages to the target secondary cell/base station, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the relocation process of LGE_ R2-1703683 by configuring the UE and the secondary base stations to transmit and receive additional relocation messages related to corresponding additional events, such as the target secondary cell/base station rejecting, and/or accepting, the relocation request received from the UE, as taught by Park, so as to inform and enable a master base station controlling the secondary cells/base stations to properly add or remove a target secondary cell base station, and/or specific resources thereof,  for dual connection of the UE, such as  providing a list of bearers (e.g. admitted bearers and/or rejected bearers) of the target cell/base station, as suggested by Park above.


LGE_ R2-1703683 as modified further teaches [A] method as claimed in claim 13, wherein said second response comprises a rejection of a request of said relocation request. (Park, fig.17 and par. 0289, the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), etc.).

Claim 20
LGE_R2-1703683 further discloses [A]n apparatus as in claim 19, wherein said relocation request requests relocation of said secondary cell from the first secondary cell to the target secondary cell. (figure 1 showing the UE sending SCGConnectionReconfigurationRequest to Candidate node/cell followed by the candidate cell obtaining Access Security (SA) context from the old SN; pg.2, ln. 5-14, the new SN does not have the UE AS Context, the new SN, gNB, could fetch the stored UE AS Context from source SN, i.e. the new SN must be informed, by the SCGConnectionReconfigurationRequest,of the old SN from which relocation is requested in order to obtain Access Security (SA) context UE context as recited above), and 
wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: receive a response to said relocation request (see figure 1, which shows the UE receiving SCGConnectionReconfiguration message from the new SN in response to the 
LGE_ R2-1703683 further discloses: Absolutely SCG failure indication might be transmitted but it could be sent after or before the SCG re-establishment. If the SCG failure indication is transmitted before the SCG re-establishment, new additional agreement may be needed for MN handling until the UE finds new SN (pg.2, ln.5-14)
LGE_ R2-1703683 does not expressly disclose receive a response to said relocation request “and in response thereto cause information about said target secondary cell to be transmitted to a primary base station by said user device.”
However in the same field of endeavor, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target secondary may receive a handoff request of a UE a, and in response, may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based on determining to accept the secondary base station handover request (e.g. accept at least one of one or more bearers requested for the wireless device), the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc., the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), etc.).
Provided that the UE of LGE_ R2-1703683 is sending and receiving similar relocation messages to the target secondary cell/base station, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the relocation process of LGE_ R2-1703683 by configuring the UE and the secondary base stations to transmit and receive additional relocation messages related to corresponding additional events, such as the target secondary cell/base station rejecting, and/or accepting, the relocation request received from the UE, as taught by Park, so as to inform and enable a master base station controlling the secondary cells/base stations to properly add or remove a target secondary cell base station, and/or specific resources thereof,  for dual connection of the UE, such as  providing a list of bearers (e.g. admitted bearers and/or rejected bearers) of the target cell/base station, as suggested by Park above.


LGE_ R2-1703683 as modified further teaches [A]n apparatus as in claim 20, wherein said response comprises an acknowledgement of said relocation message. (See LGE_ R2-1703683, figure 1, which  shows the UE receiving SCGConnectionReconfiguration message from the target secondary base station (gNB) followed by the UE sending connection reestablishment complete message to the target SN, here said message from the SN is  considered an acknowledgement from the secondary base station indicating accepting the received request, for example).

Claim 22
LGE_ R2-1703683 does not expressly disclose [A]n apparatus as in claim 19, wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: receive a second response to said relocation request and in response thereto causing failure information about said target secondary cell to be transmitted to a primary base station, wherein said response comprises a rejection of a request of said relocation request.
However in the same field of endeavor, Park teaches methods for secondary base station change, wherein Park specifically teaches: a master base station may be informed by a wireless device of a SCG failure type, for split bearer, a DL data transfer over a master base station may be maintained (par. 0243). Park further teaches a target secondary may receive a handoff request of a UE a, and in response, may determine whether or not to accept the secondary base station handover request at least based on one or more elements of the first message and/or a resource status of the target secondary base station. In an example, the target secondary base station may not accept if it does not have a direct interface with the master base station at least based on the base station identification of the master base station in the first message. At least based on determining to accept the secondary base station handover request (e.g. accept at least one of one or more bearers requested for the wireless device), the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), a downlink and/or uplink packet destination information of the target secondary base station for one or more split bears, etc., in response to receiving the second message, the secondary base station may transmit to the master base station a third message (e.g. a secondary base station change request message) to request changing a secondary base station to the target secondary base station, etc. (see fig.17 and associated text in pars. 0287-0290).
Provided that the UE of LGE_ R2-1703683 is sending and receiving similar relocation messages to the target secondary cell/base station, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the relocation process of LGE_ R2-1703683 by configuring the UE and the secondary base stations to transmit and receive additional relocation messages related to corresponding additional events, such as the target secondary cell/base station rejecting, and/or accepting, the relocation request received from the UE, as taught by Park, so as to inform and enable a master base station controlling the secondary cells/base stations to properly add or remove a target secondary cell base station, and/or 

Claim 23
LGE_ R2-1703683 as modified further teaches [A]n apparatus as in claim 22, wherein said failure information comprises one or more of: radio link failure cause information; measurement information; or existing secondary cell group configuration information. (Park, fig.17 and par. 0289, the target secondary base station may transmit a second message (e.g. a secondary base station handover request acknowledge message) to the secondary base station. The second message may comprise at least one of a list of bearers (e.g. admitted bearers and/or rejected bearers), etc.).

Prior Art of the Record
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
KANG, et al. (US 2018/0279218 A1), When detecting radio problem in serving SeNB as the metric, UE runs a timer which confirms serving SeNB is unavailable (e.g., the value of TTT may be applied). After an expiration of the timer, UE determines that serving SeNB is unavailable, and reports UE's switching to other SeNB or RLF of serving SeNB to MeNB. The report may include the information of selected other SeNB, etc., when receiving UE's switch indicator to other SeNB, MeNB informs UE's handover to serving SeNB and newly selected SeNB;  Also see fig.17 and associated text in newly selected SeNB informs MeNB that UE's been switched to itself without UE's switching indicator or UE's RLF report to MeNB. When UE detects the metric which is provided by MeNB is met to switch to one of other SeNB(s), UE selects and switches to one of other SeNB(s).etc., when target SeNB detects UE's switch through dedicated random access resource or through a signaling (including identifier of UE) from UE, target SeNB informs UE's handover to MeNB and/or serving SeNB, etc., see pars. 0120-0121.
Therefore, KANG, et al., at least, reads on all the limitations recited in all of the independent claims.
DAI, et al. (US 2015/0071250 A1) discloses: when the primary base station confirms that a radio link connection between the user equipment and the secondary base station fails, the primary base station sends the first message to the secondary base station. For example, when the primary base station receives a secondary base station radio link failure indication reported by the user equipment, and for another example, when the primary base station receives a radio link failure indication sent by the secondary base station, the primary base station may determine that the secondary base station needs to perform the handover, and the primary base station sends the first message to the secondary base station, see fig.5 and associated text in par. 0075.

Li et al. (US 2019/0387420 A1) discloses: the communication device further includes: a first sending unit, configured to send a radio link failure report to a primary serving cell of the primary base station working in the licensed frequency band, when the second determination unit determines that the radio link state of the PSCell group is 
Therefore, both DAI, et al., and LI, et al. may also read at least on the limitations recited in independent claim 10.

MITSUI, et.al. (US 2017/0374705 A1). See Abstract and pars. 0024-0027, a user terminal comprising: a controller configured to execute the dual connectivity in which a first base station configured to establish an RRC connection with the user terminal and a second base station configured to provide an additional radio resource are used; and a transmitter configured to preferentially transmit, if a radio link failure is detected between the user terminal and the first base station, to the second base station, an RRC reestablishment request for reestablishing the RRC connection.
Therefore, MITSUI, et al. reads at least on all of the independent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641